IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-65,443-01


EX PARTE CARROLL JOE PARR




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 2003-270-C FROM THE

54TH  DISTRICT COURT OF McLENNAN COUNTY



Per Curiam.

ORDER


	This is an application for writ of habeas corpus filed pursuant to Texas Code of
Criminal Procedure, Article 11.071.
	Applicant was convicted of capital murder on May 26, 2004.  We affirmed the
conviction and sentence.  Parr v. State, AP-74,973 (Tex.Crim.App. June 7, 2006).  On
November 22, 2005, applicant timely filed this initial application for writ of habeas corpus
pursuant to Article 11.071.  Based on the application and the record before him, the judge
of the convicting court proceeded without a hearing.  After compliance with Article 11.071,
Section 8, the judge of the convicting court entered findings of fact and conclusions of law.

	We have reviewed the record in this case and we adopt the trial court's findings of
fact.  Based on our separate review and the findings of fact and conclusions of law entered
by the judge of the convicting court, that are supported by the record, we find that applicant
is not entitled to relief and this application for relief is denied.
	IT IS SO ORDERED THIS THE 11TH DAY OF OCTOBER, 2006.
Do Not Publish